Appeal from an order of the Family Court of .Chemung County, entered February 26, 1979, insofar as the order awarded custody of the parties’ infant daughter to the mother. The sole issue raised upon this appeal is whether or not the Family Court erred as a matter of law in considering a change in its prior order of joint custody upon proceedings alleging a violation of such prior order as to visitation. The petition instituting this proceeding specifically referred to the prior order granting joint custody to the parties and such prior order was clearly intended to be temporary only. Since the present petition dealt with visitation and implicitly with the exercise of custody by the parties upon its face, the issue of joint custody was properly before Family Court, and it did not exceed its powers in granting custody to the respondent upon the terms and conditions set forth in the order. Order affirmed, without costs. Greenblott, J. P., Sweeney, Main and Herlihy, JJ., concur.
Mikoll, J., dissents and votes to reverse in the following memorandum.